Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3 – 7 and 9 - 13 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method for establishing data of face recognition, used for a face recognition system, the method comprising the steps of: obtaining a registered facial image; analyzing the registered facial image to obtain a registered facial feature; comparing the registered facial features with facial features of plurality facial images stored in a first database to obtain a similar facial image from the plurality facial images that exceeds a similarity threshold; registering a facial feature of the similar facial image as a false-positive facial image feature; using a second database to find a corresponding threshold when the false-positive facial image feature meets a false alarm rate and set it as a false-positive threshold of the false-positive facial image feature; and using the second database to find the corresponding threshold when the registered face image matches the false-positive rate and set it as a feature threshold of the registered facial feature, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 4 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a face recognizing method, using a face recognition data, the face recognition data comprising a registered facial feature and a false-positive facial image feature, the method comprising the following steps: obtaining a captured image; performing image processing to find a captured facial image; obtaining a captured facial feature by analyzing the captured facial image; comparing the captured facial feature with the registered facial feature to obtain a first similarity;4877-0244-5317, v. 1Application No. 15/930,739Attorney Docket No. 5420/0426PUS 1Response to Office Action dated 18 Oct 2021 Page 3 of 8determining whether the first similarity is greater than or equal to a feature threshold, wherein the feature threshold is set as the corresponding threshold when the registered face image matches the false-positive rate; if the first similarity is less than the feature threshold, it is identified as an unregistered person; if the first similarity is greater than or equal to the feature threshold, comparing the captured facial feature with the false-positive facial image feature to obtain a second similarity; determining whether the second similarity is less than a false-positive threshold, wherein the false-positive threshold is set as a corresponding threshold when the false-positive facial image feature meets a false alarm rate; and if the second similarity is less than the false-positive threshold, identifying the captured image as a registered person, in combination with all other limitations in the claim(s) as defined by applicant.


Claims 7 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a face recognition system, comprising: an image obtaining device, used for obtaining a registered facial image; a facial analysis module, electrically connected to the image obtaining device for analyzing the registered facial image to obtain a registered facial feature and set a feature threshold for the registered facial feature; a first database, used for storing a plurality of facial images; a feature comparison module, electrically connected to the first database for comparing the registered facial feature with the facial feature of the plural facial images stored in the first database to register a facial feature of a similar facial image from the plurality facial images 4877-0244-5317, v. 1Application No. 15/930,739Attorney Docket No. 5420/0426PUS 1Response to Office Action dated 18 Oct 2021Page 4 of 8corresponding to more than a similarity threshold as a false-positive facial image feature; such that the facial analysis module determines a false-positive threshold of the false-positive facial image feature; and a second database, used for storing a plurality of facial images for the facial analysis module to determine a threshold when the false-positive facial image feature meets the false alarm rate as the false-positive threshold and allowing the facial analysis module to determine the corresponding threshold as the feature threshold when the registered facial image meets the false alarm rate, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642